Exhibit 10.44

 

AMENDMENT NO. 3 TO
CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment No. 3”), dated as of
May 30, 2019, is entered into by and among ORCC Financing II LLC, a Delaware
limited liability company (the “Borrower”), NATIXIS, NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”), STATE
STREET BANK AND TRUST COMPANY, as collateral agent, collateral administrator and
custodian (in such capacities, respectively, the “Collateral Agent,” “Collateral
Administrator” and “Custodian”), CORTLAND CAPITAL MARKET SERVICES LLC, as
document custodian (the “Document Custodian”), and the lenders identified on the
signature pages hereto (the “Lenders”).

A.

The Borrower, the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Custodian, the Document Custodian and the Lenders are parties
to that certain Credit Agreement, dated as of May 22, 2018 (as amended by the
Amendments to the Credit Agreement, dated as of October 10, 2018 (“Amendment No.
1”) and dated as of December 20, 2018 (“Amendment No. 2”), the “Existing Credit
Agreement” and, as amended or modified and in effect from time to time, the
“Credit Agreement”); and

B.  

The Borrower has requested that the Administrative Agent and the Lenders agree
to certain modifications to the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.  Definitions; Rules of Interpretation.  All capitalized terms not
otherwise defined herein are used as defined in the Credit Agreement.  The rules
of interpretation set forth in Article I of the Credit Agreement shall apply as
if fully set forth herein, mutatis mutandis.

Section 2.  Amendments to the Credit Agreement.  As of the Effective Date (as
defined below), the Credit Agreement shall be amended to delete the red stricken
text (indicated in the following manner: red, stricken text) and the green,
stricken text (indicated in the following manner: green, stricken text) and to
add the blue, underlined text (indicated as follows: blue, underlined text or
blue, double-underlined text) and the green, underlined text (indicated as
follows: green, underlined text or green, double-underlined text), in each case
as set forth in Exhibit A hereto.

Section 3.  Conditions Precedent.  This Amendment No. 3 shall become effective
on the first date on which each of the following conditions precedent have been
satisfied (such date, the “Effective Date”); provided that the modification to
the definition of “Commitment Fee” shall be effective as of May 28, 2019:

3.1.The Agents shall have received counterparts of this Amendment No. 3, duly
executed and delivered by all of the parties hereto.

3.2.The Agents shall have received a certificate of an Authorized Officer of the
Borrower:

3.2.1to the effect that, as of the date of this Amendment No. 3, (A) subject to
any conditions that are required to be satisfactory or acceptable to any Agent,
all conditions set forth in this Section 3 have been fulfilled; (B) all
representations and warranties of the Borrower set forth in this Amendment No.
3, the Credit Agreement and each of the other Loan Documents are true and
correct in all material respects; and (C) no Default has occurred and is
continuing;

3.2.2certifying as to and attaching (A) its Constituent Documents; (B) the
incumbency and specimen signature of each of its Authorized Officers authorized
to execute this Amendment No. 3; and (C) a good

 

--------------------------------------------------------------------------------

 

standing certificate from its state or jurisdiction of incorporation or
organization and any other state or jurisdiction in which it is qualified to do
business in which the failure to be so qualified would reasonably be expected to
have a Material Adverse Effect; and

3.2.3certifying that the Borrower does not have outstanding debt prior to the
date of this Amendment No. 3 other than under the Loan Documents, and is not at
such time party to any interest rate hedging agreements or currency hedging
agreements.

Notwithstanding the foregoing, the obligation of any Lenders to make a Loan
shall be subject to the requirements of the Loan Documents, including, without
limitation, Article II and Article III of the Credit Agreement.

Section 4.  Miscellaneous.

4.1.Amendment No.3 is a “Loan Document”.  This Amendment No. 3 is a Loan
Document and all references to a “Loan Document” in the Credit Agreement and the
other Loan Documents (including all such references in the representations and
warranties in the Credit Agreement and the other Loan Documents) shall be deemed
to include this Amendment No. 3.

4.2.References to the Credit Agreement and other Loan Documents.  Upon the
effectiveness of this Amendment No. 3, each reference in the Credit Agreement or
any other Loan Document to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the Credit Agreement or
such Loan Document as amended hereby, and each reference to the Credit Agreement
or such Loan Document in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement or such Loan Document
shall mean and be a reference to the Credit Agreement or such Loan Document as
amended hereby.

4.3.Representations and Warranties.  The Borrower hereby represents and warrants
that (i) this Amendment No. 3 is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, and
(ii) no Event of Default or Default exists.

4.4.Covenants, Representations and Warranties. The Borrower, by executing this
Amendment No. 3, hereby reaffirms, in all material respects, the representations
and warranties made by it in the Credit Agreement and in the other Loan
Documents (except that any representation or warranty which by its terms is made
as of an earlier date shall be true and correct in all material respects as of
such earlier date, and except to the extent of changes in facts or circumstances
that have been disclosed to the Lenders and do not constitute an Event of
Default or a Default under the Credit Agreement or any other Loan Document).

4.5.Reaffirmation of Obligations.  The Borrower (a) acknowledges and consents to
all of the terms and conditions of this Amendment No. 3, (b) affirms all of its
obligations under the Loan Documents, and (c) agrees that this Amendment No. 3
and, except as expressly provided hereby, all documents executed in connection
herewith do not operate to reduce or discharge the Borrower’s obligations under
the Loan Documents.

4.6.Security Interests.  The Borrower (a) affirms that each of the Liens granted
in or pursuant to the Loan Documents are valid and subsisting and (b) agrees
that this Amendment No. 3 and all documents executed in connection herewith
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents.

4.7.No Other Changes.  Except as specifically amended by this Amendment No. 3,
the Credit Agreement, the other Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

4.8.No Waiver.  The execution, delivery and effectiveness of this Amendment No.
3 shall not operate as a waiver of any right, power or remedy of any Agent or
any Lender under the Credit Agreement, the other Loan

2

 

--------------------------------------------------------------------------------

 

Documents or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

4.9.Governing Law.  

4.9.1THIS AMENDMENT NO. 3 AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

4.9.2Any legal action or proceeding with respect to this Amendment No. 3 or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York sitting in the
Borough of Manhattan or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Amendment No. 3,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. Each party hereto irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to each party hereto at its
respective address on the signature pages hereto. Each party hereto hereby
irrevocably waives, to the extent permitted by applicable law, any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Amendment No. 3 or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives, to the extent permitted by
applicable law, and agrees not to plead or claim in any such court that any such
action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of either Agent, any
Lender, any holder of a Note to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
in any other jurisdiction.

4.10.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 3 OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

4.11.Successors and Assigns.  This Amendment No. 3 shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns as provided in the Credit Agreement.

4.12.Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Amendment No. 3.

4.13.Multiple Counterparts.  This Amendment No. 3 may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment No. 3 by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Amendment No. 3 by telecopy or in electronic (i.e.,
“pdf”) format shall be effective as delivery of a manually executed counterpart
of this Amendment No. 3.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the day and year first above written.

ORCC FINANCING II LLC,

as Borrower

 

By:

Name:

Title:

 

Agents:

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

 

By:

Name:

Title:

 

By:

Name:

Title:

 

STATE STREET BANK AND TRUST COMPANY,

as Collateral Agent, Collateral Administrator and Custodian

 

By:

Name:

Title:

 

CORTLAND CAPITAL MARKET SERVICES LLC,

as Document Custodian

 

By:

Name:

Title:

 

 

 

 

 

 

Lenders:

 

VERSAILLES ASSETS LLC,

as a Revolving Lender and a Term Lender

 

 

By:

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

GREAT AMERICAN INSURANCE COMPANY,

as a Term Lender

 

 

By:

Name:

Title:

 

GREAT AMERICAN LIFE INSURANCE COMPANY,

as a Term Lender

 

By:

Name:

Title:

 

SOCIÈTÈ GÈNÈRALE,

as a Revolving Lender

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 